Citation Nr: 0704193	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right foot osteotomies and excision of sesamoid 
bone from great toe with residual scars.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left foot osteotomies and excision of sesamoid 
bone from great toe with residual scars.


REPRESENTATION

Appellant represented by:	Frank D. Lawrence III, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to March 
2002.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks a higher initial evaluation for 
service-connected right and left foot osteotomies and 
excisions of sesamoid bones from great toes with residual 
scars

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).

In this case, the veteran last underwent a VA fee-based 
examination for the disorders on appeal in January 2005.  
Thereafter, in the transcript of an October 2006 hearing 
before the Board, the veteran reported that her service-
connected foot disorders had increased in severity since that 
time.  In addition, the medical evidence that is currently of 
record supports this testimony.  Specifically, the January 
2005 VA fee-based examination report stated that there was no 
evidence of hammertoes, however, a September 2005 private 
medical examination report gave a diagnosis of bilateral 
hammertoes.  The January 2005 report stated that the 
veteran's feet were not tender to palpation, while the 
September 2005 report stated that the veteran had multiple 
painful keratotic lesions.  An August 2005 private x-ray 
examination report also referred to the metal pin in the 
veteran's left foot as "broken" while previous x-ray 
examination reports had not made such a notation.  The Board 
therefore concludes that an additional VA examination is 
needed to provide a current picture of the service-connected 
disabilities on appeal.  38 C.F.R. §§ 3.326, 3.327 (2006).

Furthermore, the medical evidence of record shows that the 
veteran has multiple scars on her feet as the result of 
surgery during military service.  These scars have been rated 
under the same diagnostic codes as the veteran's foot 
disorders.  However, when a veteran has separate and distinct 
manifestations attributable to the same injury, she should be 
compensated under different diagnostic codes.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Finally, in the transcript of the October 2006 hearing before 
the Board, the veteran stated that she had a neurological 
examination in February 2005.  There is no medical evidence 
from this examination currently associated with the claims 
file.

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her foot disorders since January 2005, 
to specifically include the February 
2005 neurological examination.  An 
attempt must be made to obtain, with 
any necessary authorization from the 
veteran, copies of pertinent treatment 
records identified by her in response 
to this request which have not been 
previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
and (c) any further action to be taken 
by VA with respect to the claims must 
be noted.  The veteran and her 
representative must then be given an 
opportunity to respond.

2.	The RO must make arrangements to 
provide the veteran with an examination 
to determine the current severity of 
her service-connect foot disorders.  
The claims file must be made available 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail, to include 
any neurologic, musculoskeletal, and 
scar manifestations.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of the left and right 
foot disorders found to be present.  In 
particular, the examiner must state 
whether the veteran has acquired 
flatfoot, weak foot, claw foot, 
Morton's disease, hallux valgus, hallux 
rigidus, hammer toe, or malunion or 
nonunion of the tarsal or metatarsal 
bones.  In regard to the veteran's 
surgical scars, the examiner must 
specifically note whether the scars are 
superficial, unstable, poorly 
nourished, with repeated ulceration or 
painful on objective demonstration.  
The examiner must also specifically 
note whether the scars are deep or 
causes limitation of function, such as 
limitation of motion, of any body part.  
The size (width and length) of the 
scars must be measured.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3.	The RO must notify the veteran that it 
is her responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	After completing the above actions, the 
RO must readjudicate the veteran's 
claims, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  In doing so, the RO must 
consider whether separate ratings for 
the veteran's surgical scars are 
warranted.  If any benefit on appeal 
remains denied, the veteran and her 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




